MANDATE

                 The Fourteenth Court of Appeals
                               NO. 14-14-00832-CR

Thaddeus Richardson, Appellant             Appealed from the 230th District Court
                                           of Harris County. (Tr. Ct. No. 1415559).
v.                                         Opinion delivered Per Curiam.
The State of Texas, Appellee


TO THE 230TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on August 20, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:

     This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in the
judgment. The Court orders the judgment AFFIRMED.
      We further order appellant pay all costs expended in the appeal.
      We further order this decision certified below for observance.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.

      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, November
13, 2015.